DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 25, 2022.  Claims 1-5, 7, and 9-18 are amended.  Claims 21 and 22 are new.  Claims 6 and 20 are cancelled.  Therefore, claims 1-5, 7-19, 21, and 22 are pending in the case.  Claims 1, 9, and 13 are the independent claims.  
This action is final.

Applicant’s Response
In the response filed on July 25, 2022, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 112, 102, and 103 in the previous office action.

Response to Arguments/Amendments
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 112 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  As noted by Applicant, Examiner agreed, during the interview conducted on July 25, 2022, that the amendments to the claims overcome the rejection under 35 USC 112 in the previous office action; i.e. because the amendments have removed the basis for the rejection.  Therefore, Applicant’s argument is persuasive and the rejection is withdrawn.
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  As noted by Applicant, Examiner agreed, during the interview conducted on July 25, 2022, that the amendments to the claims overcome the rejections under 35 USC 102 and 103 in the previous office action.  For example, with respect to independent claim 1, Piernot (as cited in the previous office action) does not explicitly disclose at least that the operations performed by the application are operations performed by at least one smart device that is associated with the application.  With respect to independent claim 9, Piernot does not explicitly disclose at least that the application is a third party application which is maintained by a third party entity that differs from a first party entity that maintains the first party automated assistant.  With respect to independent claim 13, although Piernot does appear to generally teach that the application may be a music application, Piernot does not explicitly disclose that the particular operations that have affected the music application comprise causing a song to be added to a playlist via the music application, and the operations are selected in furtherance of undoing the particular operations performed by causing the music application to remove the song from the playlist via the music application.  Therefore, Applicant’s argument is persuasive and the rejections are withdrawn.
New grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot et al. (US 20190189118 A1) in view of Badr et al. (US 20190391716 A1).
With respect to claim 1, Piernot teaches a method implemented by one or more processors, the method comprising: 
receiving, by a computing device, an assistant input that is provided by a user to an automated assistant that is accessible via the computing device (e.g. paragraph 0026, digital assistant interpreting natural language input in spoken/textual form to infer user intent, and perform actions based on user intent; paragraph 0027, digital assistant accepting user request in form of natural language command, request, statement, narrative, or inquiry; user seeking performance of a task by assistant; paragraph 0071, digital assistant client module 229 provides client side functionalities of digital assistant, and is capable of accepting voice input, text input, touch input, gestural input, etc.; paragraph 0194, I/O interface 706 of digital assistant receiving user inputs, such as voice input; paragraph 0234, user providing spoken inputs to device to control electronic device; receiving spoken user input and interpreting to derive representation of user intent; paragraph 0253, user reciting “Go back” or “Undo”; paragraph 0258, spoken user input received; paragraph 0265, receive spoken input; paragraph 0284, second spoken user input; i.e. where a user provides a voice input or other natural language input at the device, this input is received and processed by the digital assistant at its corresponding I/O interface); 
determining, by the automated assistant, that the assistant input corresponds to a request to undo certain operations performed by an application that is separate from the automated assistant (e.g. paragraph 0026, to act on user intent, system can identify task flow with steps and parameters designed to accomplish inferred user intent, input specific requirements from user intent into task flow, execute the task flow by invoking programs, methods, services, API, etc.; Fig. 2A, showing that digital assistant client module 229 is separate from applications 236; paragraph 0035, digital assistant implemented as standalone application; paragraph 0202, digital assistant converting speech input to text, identifying user’s intent expressed in natural language input received form the user, determining task flow for fulfilling inferred intent; paragraph 0210, taking word token sequence and associating with actionable intents recognized by digital assistant; paragraph 0234, interpreting spoken user input to derive representation of user intent; paragraph 0253, user instruction to undo/reverse a prior task; user reciting “Go back” or “undo”; paragraph 0259, spoken user input interpreted to derive representation of user intent; paragraph 0265, deriving representation of user intent; paragraph 0284, second spoken user input to undo task; i.e. the digital assistant processes the received input, such as the voice input, to determine a user intent; where the spoken input is a command to undo/reverse a task, or to go back, the digital assistant will determine that the input is a request to undo an operation, including operations performed in a different application); 
wherein the assistant request to undo the certain operations performed by the application does not identify the certain operations (e.g. paragraph 0253, user instruction to undo/reverse a prior task (such as positioning of the progress element in the slider); user reciting “Go back” or “undo”, i.e. a simple recitation without detail regarding a particular previous state to return to, or set of operations to be undone/reverted);
identifying, based on the assistant input, one or more operations that have affected a state of the application (e.g. paragraph 0073, using contextual information to determine how to prepare and deliver outputs to the user; paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0203, obtaining contextual information associated with user input, including software states of device at time request is received; paragraph 0211, receiving contextual information associated with user request, including software states of user device, prior interactions, etc.; paragraph 0234, identifying tasks to perform based on user intent; paragraph 0253, prior task; paragraph 0260, identifying task based on representation of user intent; paragraph 0265, task identified based on representation of user intent; i.e. upon determining user intent corresponding to the input, the digital assistant identifies tasks to perform to fulfill the intent, i.e. where it is determined, based on user input to undo/reverse a task, that the user intent would be satisfied by performing tasks to undo/reverse a previously-performed task, the digital assistant will further utilize contextual information associated with the user request in order to determine the particular previously performed task which is to be undone/reversed, such as contextual information regarding device and application states, including application internal user interface state information, state queue information which will enable performance of an action to go back to a prior state/view of an application, and an undo queue of previous actions taken by the user, where at least some of this contextual information includes operations that have affected the state of the application in which the task is to be undone/reversed); 
wherein the one or more operations caused the application to transition from a first application state to a second application state (e.g. paragraph 0253, prior task; Fig. 8F as shown in left and center images, user instructing electronic device to tap slider 824 such that progress element 825 is located at the center of the slider 824; i.e. where the request is to undo/reverse an operation, the operation to be undone/reversed is an operation which has caused the application to transition from one state to another), and 
wherein the user provided the assistant input during, or subsequent to, the application exhibiting the second application state (e.g. paragraph 0253, progress element is located at center of slider 824, i.e. as shown in Fig. 8F, center image, user first command causes the application to change the state of the slider bar from a first position (in left image) to a second position (in center image), where this state is exhibited by the application prior to and at the time of receiving the input to undo the command (where the result of the undo is shown in the right image of Fig. 8F in which the slider is reverted back to its prior position); i.e. where a user has performed a previous operation causing an application to transition from one state to another, and the user then provides an input to undo/reverse the operation, the input to undo/reverse the operation will be received during or subsequent to the second state); and 
causing, based on the assistant input, the application to revert to the first application state (e.g. paragraph 0202, digital assistant executing task flow to fulfill inferred intent; paragraph 0234, performing tasks, such as by invoking system functions and/or controlling displayed content; paragraph 0253, as shown in Fig. 8F, user instructing device to undo/reverse prior task; paragraph 0261, task is performed, such as by performing system function and/or controlling displayed content; paragraph 0265, perform the task; paragraph 0284, undoing the task; i.e. where undoing/redoing a previous operation in an application causes the application to revert to a prior state, such as would be enabled through use of a state queue or undo queue enabling such an operation).
Piernot does not explicitly disclose that 
the operations performed by the application are operations performed by at least one smart device that is associated with the application; 
the state of the application is a state of the at least one smart device that is associated with the application;
the one or more operations caused the at least one smart device to transition from a first smart device state to a second smart device state that differs from the first smart device state;
that the causing of the application to revert to the first application state includes causing the at least one smart device to revert from the second smart device state and back to the first smart device state.
However, Badr teaches that 
the operations performed by the application are operations performed by at least one smart device that is associated with the application (e.g. paragraph 0085, describing Fig. 2 as showing screen shot 220 of user interface for virtual assistant application; showing window around identified object such as voice assistant device; virtual assistant application identifies voice assistant device and determines whether to present user interface controls for the voice assistant device; paragraph 0086, smart device controls for controlling audio of music; options of music control buttons dependent upon the particular music application being used by the voice assistant device; paragraph 0087, controls selected based on context of voice assistant device, such as music application currently in use by the voice assistant device, selecting user interface controls by assistant application to control current mode of operation or task of the voice assistant device; i.e. operations performed at via a virtual assistant interface cause an application associated with a smart device, such as an application currently running on the smart device, to perform various operations—therefore, the operations initiated via the virtual assistant, invoking the application associated with the smart device, are applications ultimately performed by the smart device, as directed by the application on the smart device); 
the state of the application is a state of the at least one smart device that is associated with the application (e.g. paragraph 0087, supplying to virtual assistant application data specifying the current mode of operation and current task being performed, including application currently in use, at the smart device);
the one or more operations caused the at least one smart device to transition from a first smart device state to a second smart device state that differs from the first smart device state, and therefore that the causing of the application to revert to the first application state includes causing the at least one smart device to revert from the second smart device state and back to the first smart device state (e.g. paragraph 0087, controlling music application at smart device; paragraph 0088, if the user interacts with music control buttons on virtual assistant application, virtual assistant application communicates with voice assistant device to control the music playing application; paragraph 0108, if music application is running on smart speaker, user controlling the application such as volume level, skip, etc., by interacting with interface controls presented to user on mobile device/assistant application; i.e. where using a virtual assistant application to control a separate application on a smart device, which in turn causes the smart device itself to perform operations, cause the smart device itself to transition from a first state to a different state, such as from a non-playing state to a playing state, or a first volume state to a second volume state, etc.; further where sending instructions via the assistant to the application on the smart device to cause the application to revert back from the second state to the first application state (i.e. as taught by Piernot), would correspondingly cause the smart device, under the control of the application, to also revert back to the first device state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
With respect to claim 4, Piernot in view of Badr teaches all of the limitations of claim 1 as previously discussed and Piernot further teaches wherein identifying the one or more operations that have affected the state of the application comprises: 
selecting the one or more operations from a set of operations that were initialized at the application within a period of time before the user provided the assistant input (e.g. paragraph 0073, using contextual information to determine how to prepare and deliver outputs to the user; paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0203, obtaining contextual information associated with user input, including software states of device at time request is received; paragraph 0211, receiving contextual information associated with user request, including software states of user device, prior interactions, etc.; i.e. where the action/set of actions to be undone is an immediately previous operation, and the operation is selected from context data including application state data and previous actions taken by the user such as in a state queue/undo queue consisting of multiple previous actions/operations which can be undone, where all of these operations were performed/initialized at the application prior to the user providing the assistant input to “undo” them), 
wherein the one or more operations omit one or more other operations that were also initialized at the application within the period of time (e.g. paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0211, receiving contextual information associated with user request, including software states of user device, prior interactions; i.e. where a single immediately preceding operation/user interaction is selected to be undone, such as the slider-moving interaction as shown in Fig. 8F, the selection of this operation omits the other previous user operations and application states which are maintained in the state queue, undo queue, and/or other context information reflecting previous user actions and application states).
Piernot does not teach that the state of the application is a state of the at least one smart device that is associated with the application, that the selected operations were initialized by the at least one smart device that is associated with the application and omit one or more other operations that were also initialized by the at least one smart device that is associated with the application.  However, Badr teaches the state of the application is a state of the at least one smart device that is associated with the application, that the selected operations were initialized by the at least one smart device that is associated with the application and omit one or more other operations that were also initialized by the at least one smart device that is associated with the application (e.g. paragraph 0085, describing Fig. 2 as showing screen shot 220 of user interface for virtual assistant application; showing window around identified object such as voice assistant device; virtual assistant application identifies voice assistant device and determines whether to present user interface controls for the voice assistant device; paragraph 0086, smart device controls for controlling audio of music; options of music control buttons dependent upon the particular music application being used by the voice assistant device; paragraph 0087, supplying to virtual assistant application data specifying the current mode of operation and current task being performed, including application currently in use, at the smart device; controls selected based on context of voice assistant device, such as music application currently in use by the voice assistant device, selecting user interface controls by assistant application to control current mode of operation or task of the voice assistant device; paragraph 0088, if the user interacts with music control buttons on virtual assistant application, virtual assistant application communicates with voice assistant device to control the music playing application; paragraph 0108, if music application is running on smart speaker, user controlling the application such as volume level, skip, etc., by interacting with interface controls presented to user on mobile device/assistant application; i.e. where the supplied state information includes information regarding the state of the smart device itself, and where the operations are to be performed by the application, executing on the smart device and controlling the smart device, and therefore the operations executed by the application are to be performed/reverted by the smart device itself).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
With respect to claim 5, Piernot in view of Badr teaches all of the limitations of claim 1 as previously discussed and further teaches the method further comprising: prior to receiving the assistant input: 
determining, by the automated assistant, that the application has performed the one or more operations that caused the application to transition from the first application state to the second application state (e.g. paragraph 0026, execute the task flow by invoking programs, methods, services, API, etc.; paragraph 0236, user input controlling content displayed by electronic device, controlling elements of content displayed; paragraph 0253, prior task; as shown in Fig. 8F, user instructs electronic device to tap slider 824 such that progress element 825 is located at the center of the slider 824; paragraph 0259, user input; paragraph 0265, receiving input; paragraph 0284, first spoken user input; i.e. where the user provides a first/prior input to the application via the automated assistant, the assistant must determine to cause the application to perform the corresponding operation and, therefore, determine that the application has performed the operation which caused the application to transition from a first state to a second state; because the assistant has caused this prior/first command to be executed at a time before the second/subsequent input for undoing the operation, the assistant performs this determination prior to receiving the second/subsequent input for undoing the operation).
Piernot does not explicitly disclose that the at least one smart device is associated with the application and that the one or more operations performed by the application have caused the at least one smart device that is associated with the application to transition from the first smart device state to the second smart device state.  However, Badr teaches that the at least one smart device is associated with the application and that the one or more operations performed by the application have caused the at least one smart device that is associated with the application to transition from the first smart device state to the second smart device state (e.g. paragraph 0085, describing Fig. 2 as showing screen shot 220 of user interface for virtual assistant application; showing window around identified object such as voice assistant device; virtual assistant application identifies voice assistant device and determines whether to present user interface controls for the voice assistant device; paragraph 0086, smart device controls for controlling audio of music; options of music control buttons dependent upon the particular music application being used by the voice assistant device; paragraph 0087, supplying to virtual assistant application data specifying the current mode of operation and current task being performed, including application currently in use, at the smart device; controls selected based on context of voice assistant device, such as music application currently in use by the voice assistant device, selecting user interface controls by assistant application to control current mode of operation or task of the voice assistant device; paragraph 0088, if the user interacts with music control buttons on virtual assistant application, virtual assistant application communicates with voice assistant device to control the music playing application; paragraph 0108, if music application is running on smart speaker, user controlling the application such as volume level, skip, etc., by interacting with interface controls presented to user on mobile device/assistant application; i.e. where the application controlled by the assistant is an application running on a smart device and controlling the operations and state of the smart device, a determination by the assistant that the application, controlling the smart device, has caused the application to transition from a first state to a second state, would also be a determination that the smart device itself, controlled by the application, has correspondingly transitioned from the first device state to the second device state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Badr, further in view of Deets et al. (US 20210389869 A1).
With respect to claim 21, Piernot in view of Badr teaches all of the limitations of claim 1 as previously discussed, and Badr further teaches wherein the at least on smart device comprises at least one smart light having controllable states associated with light intensity, being turned on, being turned off, etc. (e.g. paragraph 0002, voice assistant controlling light; paragraph 0012, controlled smart device includes light having switch controls; paragraph 0023-0024, 0026-0027, smart lights; paragraph 0032, controls including on, off, dimmer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device, where the smart device may be a smart light (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
Piernot and Badr do not explicitly disclose wherein causing the at least one smart device to revert from the second smart device state and back to the first smart device state comprises causing the at least one smart light to revert from a second light intensity associated with the second smart device state and back to a first light intensity associated with the first smart device state.  
However, Deets teaches wherein causing the at least one smart device to revert from the second smart device state and back to the first smart device state comprises causing the at least one smart light to revert from a second light intensity associated with the second smart device state and back to a first light intensity associated with the first smart device state (e.g. paragraph 0115, application internal state includes state queue for enabling user to go back to a prior state or view of application and redo/undo queue of previous actions taken by user; paragraph 0191, describing Fig. 6A as displaying user interface of application for configuring settings of home automation system including light accessory such as a smart lightbulb; paragraph 0193, details area 606 including indicators such as “lights on” related to an on state or an off state of accessories in the home automation system; paragraph 0194, accessory area 610 including user interface objects corresponding to devices such as dining light, lamp, desk lamp, bedroom light, bedside lamp, etc.; paragraph 0195, in response to detecting tap gesture selecting user interface object in area 610, causing adjustment (changing state of) a setting (on state or off state) of the corresponding accessory; tap gesture adjusting dining light to an off state, sending signal to transition the dining light from on state to the off state; similar adjustments for lamp, etc.; paragraph 0198, describing Fig. 6C, as showing user interface for configuring settings of smart light bulb, such as bedroom light; light is in an on state, interface 620 includes setting indicator indicating accessory is in on state an at 80% brightness; user interface objects for setting brightness 620d, color temperatures 620e-j, etc.; object 620d indicates current brightness and color temperature of the light accessory being controlled, and visually changes as the brightness and color of the light accessory changes, such as based on user input, to correspond to the brightness and color temperature of the light accessor; i.e. the application, such as a home automation application includes user interfaces for changing the state of the smart light, including changing the brightness of the light, and further includes an undo/redo functionality and queue of application states, such that operating the application to control the state of the corresponding lighting device from a first brightness to a second brightness and then executing an undo command would cause the application, and the device correspondingly controlled by the application, to revert back from the second brightness to the first brightness).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Badr and Deets in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Badr (directed to identifying and controlling smart devices), to incorporate the teachings of Deets (directed to lighting user interfaces) to include the capability to control the smart light device (i.e. via an associated application, as taught by Badr and Deets) to change the state of the smart light device from a first intensity state to a second intensity state, and to implement the undo command (i.e. as taught by Piernot, where Deets teaches a similar undo command for reverting to previous application states, along with an application for changing states of smart lighting devices), to revert the change of the smart light intensity state from the second intensity state back to the first intensity state.  One of ordinary skill would have been motivated to perform such a modification in order to provide faster, more efficient methods and interfaces for managing lighting accessories as described in Deets (paragraph 0005).
With respect to claim 22, Piernot in view of Badr, further in view of Deets teaches all of the limitations of claim 21 as previously discussed, and Badr further teaches wherein the at least on smart device comprises at least one smart light having controllable states associated with light intensity, being turned on, being turned off, etc. (e.g. paragraph 0002, voice assistant controlling light; paragraph 0012, controlled smart device includes light having switch controls; paragraph 0023-0024, 0026-0027, smart lights; paragraph 0032, controls including on, off, dimmer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Deets, and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Deets (directed to lighting user interfaces), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device, where the smart device may be a smart light (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
Deets further teaches wherein causing the at least one smart device to revert from the second smart device state and back to the first smart device state further comprises causing the at least one smart light to revert from an “on” state corresponding to the second smart device state and back to an “off” state corresponding to the first smart device state (e.g. paragraph 0115, application internal state includes state queue for enabling user to go back to a prior state or view of application and redo/undo queue of previous actions taken by user; paragraph 0191, describing Fig. 6A as displaying user interface of application for configuring settings of home automation system including light accessory such as a smart lightbulb; paragraph 0193, details area 606 including indicators such as “lights on” related to an on state or an off state of accessories in the home automation system; paragraph 0194, accessory area 610 including user interface objects corresponding to devices such as dining light, lamp, desk lamp, bedroom light, bedside lamp, etc.; paragraph 0195, in response to detecting tap gesture selecting user interface object in area 610, causing adjustment (changing state of) a setting (on state or off state) of the corresponding accessory; tap gesture adjusting dining light to an off state, sending signal to transition the dining light from on state to the off state; similar adjustments for lamp, etc.; i.e. the application, such as a home automation application, includes user interfaces for changing the state of the smart light, including changing the state of the light between on and off states, and further includes an undo/redo functionality and queue of application states, such that operating the application to control the state of the corresponding lighting device from a first state (on, or off) to a second state (i.e. to an off state from an on state, or to an on state from an off state) and then executing an undo command would cause the application, and the device correspondingly controlled by the application, to revert back from the second state to the first state (i.e. from the on state back to the off state, or from the off state back to the on state)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Badr and Deets in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Badr (directed to identifying and controlling smart devices), to incorporate the teachings of Deets (directed to lighting user interfaces) to include the capability to control the smart light device (i.e. via an associated application, as taught by Badr and Deets) to change the state of the smart light device from a first on/off state to a second on/off state, and to implement the undo command (i.e. as taught by Piernot, where Deets teaches a similar undo command for reverting to previous application states, along with an application for changing states of smart lighting devices), to revert the change of the smart light on/off state from the second on/off state back to the first on/off state.  One of ordinary skill would have been motivated to perform such a modification in order to provide faster, more efficient methods and interfaces for managing lighting accessories as described in Deets (paragraph 0005).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Badr, further in view of Goldhor et al. (US 5321670).
With respect to claim 7, Piernot in view of Badr teaches all of the limitations of claim 1 as previously discussed.  Badr further teaches that the certain operations performed by the application are are operations performed by the at least one smart device that is associated with the application (e.g. paragraph 0086, smart device controls for controlling audio of music; options of music control buttons dependent upon the particular music application being used by the voice assistant device; paragraph 0088, if the user interacts with music control buttons on virtual assistant application, virtual assistant application communicates with voice assistant device to control the music playing application; paragraph 0108, if music application is running on smart speaker, user controlling the application such as volume level, skip, etc., by interacting with interface controls presented to user on mobile device/assistant application; i.e. where the application controlled by the assistant is an application running on a smart device and controlling the operations and state of the smart device, an operation performed by the application includes a corresponding operation performed by the smart device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
Piernot does not explicitly disclose wherein determining that the assistant input corresponds to the request to undo the certain operations performed by the application comprises: 
determining that the assistant input is associated with natural language content being rendered at an interface of the application when the user provided the assistant input.
However, Goldhor teaches wherein determining that the assistant input corresponds to the request to undo the certain operations performed by the application comprises: 
determining that the assistant input is associated with natural language content being rendered at an interface of the application when the user provided the assistant input (e.g. col. 9 lines 30-68, “SCRATCH THAT” command for causing effect of previous voice command to be undone; identified as a special phrase; specifically in word processing situations, to cause the text entered as a result of previous speech event to be removed from the document; determine number of characters sent to application; transmit identical number of rubout characters; erasing words or phrases; removing effects of current text event, moving cursor position back to prior position, recognizing text is not valid and should be removed; i.e. where the system receives an undo command in the form “SCRATCH THAT,” it is determined that this input is associated with content rendered in the displayed application, such as text content which was entered into the displayed document, and the corresponding content is undone/removed from the document).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Badr, and Goldhor in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Badr (directed to identifying and controlling smart devices), to incorporate the teachings of Goldhor (directed to a voice controlled system and method for generating text from a voice controlled input) to include the capability to determine that the received input to the assistant for undoing an application operation has an association with particular natural language content rendered on an application interface (i.e. such as receiving the undo command in the form of a “SCRATCH THAT” command as described in Goldhor, where the input is recognized as a special phrase for causing textual input to a word processing document to be reverted/undone).  One of ordinary skill would have been motivated to perform such a modification in order to improve upon voice controlled systems which do not make effective usage of vocal commands, including commands which involve backtracking, by providing systems and methods for generating text from voice input that or records information about system state, reliably and effectively implementing system functions which make it possible for the user to inform the system of misrecognitions, for the system to undo the effects of misrecognitions, for the user to control the application by referring directly to earlier events, and for the system to learn from earlier misrecognitions as described in Goldhor (col. 2 lines 1-27).
With respect to claim 8, Piernot in view of Badr, further in view of Goldhor teaches all of the limitations of claim 7 as previously discussed and Piernot further teaches wherein the assistant input is embodied in a spoken utterance provided by the user, and wherein the spoken utterance does not identify any of the natural language content being rendered at the interface of the application (e.g. paragraph 0026, digital assistant interpreting natural language input in spoken/textual form; paragraph 0027, digital assistant accepting user request in form of natural language command, request, statement, narrative, or inquiry; paragraph 0071, digital assistant client module 229 capable of accepting voice input; paragraph 0194, I/O interface 706 of digital assistant receiving user inputs, such as voice input; paragraph 0234, user providing spoken inputs to device to control electronic device; receiving spoken user input; paragraph 0253, in the context of the application interfaces as shown in Fig. 8F, user reciting “Go back” or “Undo”; paragraph 0258, spoken user input received; paragraph 0265, receive spoken input; paragraph 0284, second spoken user input; i.e. where when the user provides a speech input command, such as in the form of the words “Undo” or “Go back,” neither of which identify any natural language content rendered in the application screen as shown in Fig. 8F).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Badr, further in view of Mohr et al. (US 9342510 B1).
With respect to claim 2, Piernot in view of Badr teaches all of the limitations of claim 1 as previously discussed. Piernot does not explicitly disclose the method further comprising: 
identifying, based on the assistant input, one or more other operations, wherein the one or more other operations caused the application to transition from the second application state to a third application state; and 
causing a selection prompt to be rendered for the user, 
wherein the selection prompt includes a first selectable option that identifies the first application state and a second selectable option that identifies the second application state, and 
wherein the user selects the first selectable option in response to the selection prompt being rendered for the user.
However, Mohr teaches the method further comprising: 
identifying, based on the assistant input, one or more other operations, wherein the one or more other operations caused the application to transition from the second application state to a third application state (e.g. col. 2 lines 47-58, maintaining record of sequence of operations responsible for current data state including description of functions in response to command, parameters, data affected, etc.; col. 3 lines 5-7, sequence of operations represents application functions needed to change data from initial state to current state following most recently executed application command; col. 3 line 51-col. 4 line 22, allowing for commands to be reversed using undo command to a previous data state; implementing undo using any known technique; invertible operations; making operations invertible utilizing cached input data; reversing portions of sequence of operations; reverting application data back to any arbitrary previous data state up to and including the initial state; redo function allowing sequence to be reexecuted, reconstructing any data state up to and including data state following most recently processed operation; col. 4 lines 38-47, Fig 1C, following reversion of application data to data state 101C, user or application provides application with additional commands which cause application to perform second sequence of operations; col. 9 line 35-col. 10 line 3, using state handles to speculatively execute operations for error detection, guidance, or optimization; setting state handle for current state and speculatively executing operations; speculatively executing several alternative operations, analyzing results of alternative operations to identify those providing best results; if user decides to execute command, application will execute command by executing the operation that provided the best results; i.e. based on a user providing an input to undo an operation, the application may identify other operations which will cause the application to transition to a different state which is neither the first state which is to be reverted to (such as an initial state) or the second state (such as the current state after executing the most recent operation), where these other/different states may include an intermediate state between the first and second states, an alternative state reached by partially undoing operations between the first and second states and then executing further operations to reach a branched state, or a speculative state which may reflect a future operation); and 
causing a selection prompt to be rendered for the user, 
wherein the selection prompt includes a first selectable option that identifies the first application state and a second selectable option that identifies the second application state (e.g. col. 6 lines 34-43, Figs. 3A-B, user interfaces for using state handles; state handles represented as icons or other user interface entities; col. 6 lines 58-67, user interface 350 for using state handles, including list 355 of state handles 360 available for selection by user; selecting any one of the state handles in list 355 changes the data state of the application to the data state associated with the selected state handle; handles arranged in any number of ways, including by order of creation; i.e. displaying at least state handles corresponding to a first (such as initial/original) application state and a second (such as current) application state as selectable user interface entities), and 
wherein the user selects the first selectable option in response to the selection prompt being rendered for the user (e.g. col. 6 lines 41-43, Figs. 3A-B, user selects a state handle to change the application data from its current data state to the data state associated with the selected state handle; col. 6 lines 58-67, selecting any one of the state handles in list 355 changes the data state of the application to the data state associated with the selected state handle; col. 7 lines 5-11, changing application data from one state to another by determining path from current data state to desired data state through set of operations; typical path will include reversing some sequences of operations and reexecuting other sequences of operations; i.e. where a user selecting a displayed state handle corresponding to a first/initial/original application state will cause operations to be undone/reverted in order to revert the application to that first state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Badr, and Mohr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Badr (directed to identifying and controlling smart devices), to incorporate the teachings of Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions) to include the capability to determine, based on an undo input (i.e. the undo command of Pierno), alternative application states which are not a first/initial application state or a second/current application state (i.e. such as intermediate states, alternative path states, and speculative states as taught by Mohr), and to output in the user interface selection prompts corresponding to various states including the first and second states, where if the user selects the prompt corresponding to the first state, the desired undo operation will be performed and the application will be reverted to the first state from the second state.  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages of prior art systems, such as linear undo/redo functions, as described in Mohr (col. 1 lines 27-47).
Badr further teaches one or more other operations causing the application to transition from the second application state to a third application state are operations causing the at least one smart device that is associated with the application to transition from the second smart device state to a third smart device state, such that the first selectable option identifying the first application state is a first selectable option that identifies the first smart device state and the second selectable option that identifies the second application state is a second selectable option that identifies the second smart device state (e.g. paragraph 0085, describing Fig. 2 as showing screen shot 220 of user interface for virtual assistant application; showing window around identified object such as voice assistant device; virtual assistant application identifies voice assistant device and determines whether to present user interface controls for the voice assistant device; paragraph 0086, smart device controls for controlling audio of music; options of music control buttons dependent upon the particular music application being used by the voice assistant device; paragraph 0087, supplying to virtual assistant application data specifying the current mode of operation and current task being performed, including application currently in use, at the smart device; controls selected based on context of voice assistant device, such as music application currently in use by the voice assistant device, selecting user interface controls by assistant application to control current mode of operation or task of the voice assistant device; paragraph 0088, if the user interacts with music control buttons on virtual assistant application, virtual assistant application communicates with voice assistant device to control the music playing application; paragraph 0108, if music application is running on smart speaker, user controlling the application such as volume level, skip, etc., by interacting with interface controls presented to user on mobile device/assistant application; i.e. where the application controlled by the assistant is an application running on a smart device and controlling the operations and state of the smart device, the operations which cause the application controlling the smart device to transition from one state to another have corresponding operations which cause the smart device itself to transition from one state to another; moreover, since the assistant interface includes controls representative of the smart device state, as controlled by the application running on the smart device, the displayed options identifying the first and second application states are also reflected of the corresponding first and second smart device states (such as a changed volume of the smart device in response to a volume change via the application, a changed playback state, etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Mohr, and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device, such that user interface elements representative of the states of the application controlling the smart device, based on the virtual assistant input and displayed at the virtual assistant interface, are also representative of the states of the smart device as controlled by the application (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
With respect to claim 3, Piernot in view of Badr, further in view of Mohr teaches all of the limitations of claim 2 as previously discussed and Mohr further teaches wherein causing the selection prompt to be rendered comprises: 
generating a selectable graphical user interface (GUI) element that corresponds to the first selectable option and characterizes visual content of the first application state of the application, and generating another selectable GUI element that corresponds to the second selectable option and characterizes other visual content of the second application state of the application (e.g. col. 6 lines 34-57, Figs. 3A-B, user interfaces for using state handles; state handles represented as icons or other user interface entities; graph visualization shows relationships between state handles, including representations of sequences of operations between state handles; representations of sequences of operations include lists of the actual operations within each sequence of operations; col. 6 lines 58-67, user interface 350 for using state handles, including list 355 of state handles 360 available for selection by user; selecting any one of the state handles in list 355 changes the data state of the application to the data state associated with the selected state handle; handles arranged in any number of ways, including by order of creation or state handle name; col. 8 lines 22-41, user interactively editing model of an object within GUI; each action by user generates an incremental operation representing the change of the data state of the model, such as movement of model position; i.e. displaying at least state handles corresponding to a first (such as initial/original) application state and a second (such as current) application state as selectable graphical user interface elements, where the graphical user interface elements may further include a list of the actual sequence of operations associated with the state, where the sequence of operations may include a change to displayed visual content such as movement/editing of a displayed model, such that the graphical user interface elements, taken together with their corresponding lists of actual operations, characterize visual contents respectively associated with each state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Mohr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions) to include the capability to determine, based on an undo input (i.e. the undo command of Pierno), alternative application states which are not a first/initial application state or a second/current application state (i.e. such as intermediate states, alternative path states, and speculative states as taught by Mohr), and to output in the user interface selection prompts corresponding to various states including the first and second states, where if the user selects the prompt corresponding to the first state, the desired undo operation will be performed and the application will be reverted to the first state from the second state, where the selection prompts further include lists of operations associated with each state including operations changing visual content associated with the state, such that the selection prompts respectively characterize the visual content of their corresponding states.  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages of prior art systems, such as linear undo/redo functions, as described in Mohr (col. 1 lines 27-47).
As previously discussed, Badr teaches that the GUI element characterizing the visual content of the first application state of the application is a GUI element characterizing the visual content of the first smart device state of the application, and that the another selectable GUI element that characterizes other visual content of the second application state of the application is a GUI element that characterizes other visual content of the second smart device state of the application(e.g. paragraph 0085, describing Fig. 2 as showing screen shot 220 of user interface for virtual assistant application; showing window around identified object such as voice assistant device; virtual assistant application identifies voice assistant device and determines whether to present user interface controls for the voice assistant device; paragraph 0086, smart device controls for controlling audio of music; options of music control buttons dependent upon the particular music application being used by the voice assistant device; paragraph 0087, supplying to virtual assistant application data specifying the current mode of operation and current task being performed, including application currently in use, at the smart device; controls selected based on context of voice assistant device, such as music application currently in use by the voice assistant device, selecting user interface controls by assistant application to control current mode of operation or task of the voice assistant device; paragraph 0088, if the user interacts with music control buttons on virtual assistant application, virtual assistant application communicates with voice assistant device to control the music playing application; paragraph 0108, if music application is running on smart speaker, user controlling the application such as volume level, skip, etc., by interacting with interface controls presented to user on mobile device/assistant application; i.e. where the application controlled by the assistant is an application running on a smart device and controlling the operations and state of the smart device, the operations which cause the application controlling the smart device to transition from one state to another have corresponding operations which cause the smart device itself to transition from one state to another; moreover, since the assistant interface includes controls representative of the smart device state, as controlled by the application running on the smart device, the displayed GUI elements characterizing visual content of the first and second application states are also reflective of the visual content of the corresponding first and second smart device states (such as a changed volume of the smart device in response to a volume change via the application, a changed playback state, etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Mohr, and Badr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions), to incorporate the teachings of Badr (directed to identifying and controlling smart devices) to include the capability to implement the application controlled by the assistant as an application operating on, and controlling a smart device, such that causing the application to perform operations also causes the smart device itself to perform corresponding operations, such that the application state or other state information also includes state information of the smart device itself, and such that causing the application on the smart device to transition from a first state to a second state and to revert from the second state back to the first state, correspondingly causes the smart device itself to transition from a first state to a second state and to revert from the second state back to the first state, based on commands received at the virtual assistant and communicated to the application on the smart device, such that user interface elements representative of the states of the application controlling the smart device, based on the virtual assistant input and displayed at the virtual assistant interface, are also representative of the states of the smart device as controlled by the application (as taught by Badr).  One of ordinary skill would have been motivated to perform such a modification in order to significantly improve the functioning of computers of a virtual assistant management system as described in Badr (paragraph 0013).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Gupta (US 20190116218 A1).
With respect to claim 9, Piernot teaches a method implemented by one or more processors, the method comprising: 
receiving, by an application, a user input directed to the application via an automated assistant (e.g. paragraph 0026, execute the task flow by invoking programs, methods, services, API, etc.; paragraph 0236, user input controlling content displayed by electronic device, controlling elements of content displayed; paragraph 0253, prior task; as shown in Fig. 8F, user instructs electronic device to tap slider 824 such that progress element 825 is located at the center of the slider 824; paragraph 0259, user input; paragraph 0265, receiving input; paragraph 0284, first spoken user input; i.e. user provides a first input to an application, including a natural language input which is interpreted by a digital assistant and directed, in the form of a determined task flow, to an application, such as to control content displayed on the screen by the application), 
wherein the application is accessible via a computing device that also provides access to the automated assistant (e.g. as shown in Fig. 2A, where device includes both applications 236 and digital assistant client module 229; as shown in Fig. 8F, application displayed on screen and accessible to user); 
causing, based on the user input, the application to perform one or more operations (e.g. paragraph 0026, execute the task flow by invoking programs, methods, services, API, etc.; paragraph 0236, controlling content, elements of content displayed; paragraph 0253, as shown in Fig. 8F, slider tapped, progress element located at center of slider bar; paragraph 0261, task performed such as by controlling displayed content; paragraph 0265, performing task), 
wherein performing the one or more operations causes the application to transition from a first operating state to a second operating state (e.g. paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0253, prior task; Fig. 8F as shown in left and center images, user instructing electronic device to tap slider 824 such that progress element 825 is located at the center of the slider 824; i.e. an operation executed by the application, such as changing displayed content, causes the application to transition from a first state to a second state, such as from a first display state to a second display state, where these states are stored in a data structure); 
receiving, by the application, a request from the automated assistant to perform one or more other operations, wherein the request received from the automated assistant is based on the user input directed to the third-party application via the automated assistant (e.g. paragraph 0026, digital assistant interpreting natural language input in spoken/textual form to infer user intent, and perform actions based on user intent; paragraph 0027, digital assistant accepting user request in form of natural language command, request, statement, narrative, or inquiry; user seeking performance of a task by assistant; paragraph 0071, digital assistant client module 229 provides client side functionalities of digital assistant, and is capable of accepting voice input, text input, touch input, gestural input, etc.; paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0194, I/O interface 706 of digital assistant receiving user inputs, such as voice input; paragraph 0234, user providing spoken inputs to device to control electronic device; receiving spoken user input and interpreting to derive representation of user intent; identifying tasks to perform based on user intent; performing tasks, such as by invoking system functions and/or controlling displayed content; paragraph 0253, user instruction to undo/reverse prior task; user reciting “Go back” or “Undo”; paragraph 0284, second spoken user input; i.e. receiving a voice command to undo, which is received by assistant, where the assistant processes the command to derive user intent, identify tasks to perform, and causes the tasks to be performed, such as by performing the tasks in the application which is subject to the undo command, including by utilizing application data/context including state information, state queue for going back to prior state of application, and/or undo queue of previous user actions, as illustrated in Fig. 8F, where, after moving the slider to the center position in response to a first input, as shown in the center image, this command is undone and the slider is moved back to its original position prior to the first input, as shown in the right image, where the user input is with respect to an action performed by the application and therefore is directed to the application); and 
causing, based on the request from the automated assistant, the application to revert from the second operating state to the first operating state (e.g. paragraph 0202, digital assistant executing task flow to fulfill inferred intent; paragraph 0234, performing tasks, such as by invoking system functions and/or controlling displayed content; paragraph 0253, as shown in Fig. 8F, user instructing device to undo/reverse prior task; paragraph 0261, task is performed, such as by performing system function and/or controlling displayed content; paragraph 0265, perform the task; paragraph 0284, undoing the task; i.e. where undoing/redoing a previous operation in an application causes the application to revert to a prior state, such as would be enabled through use of a state queue or undo queue enabling such an operation).
Piernot does not explicitly disclose that the application is a third-party application, that the automated assistant is a first-party automated assistant, wherein the third-party application is maintained by a third-party entity that differs from a first-party entity that maintains the first-party automated assistant, and that the request is a third-party application request.  
However, Gupta teaches that the application is a third-party application, that the automated assistant is a first-party automated assistant, wherein the third-party application is maintained by a third-party entity that differs from a first-party entity that maintains the first-party automated assistant, and that the request is a third-party application request (e.g. paragraph 0015, modules include applications on device, and may be a third party module developed by a developer different from the developer/manufacturer of the client device; paragraph 0016, client device may include a native virtual personal assistant; paragraph 0024, virtual personal assistant following user’s interactions with the virtual personal assistant, native modules, and third party modules, and may be used as a broker for sharing information among modules; paragraph 0027, device modules include native modules provided by developer/manufacturer of the client device, and third party modules which are installed by the user after the user’s acquisition of the client device; virtual personal assistant 112 is native to the client device, and module 114 is not native to the client device; i.e. the assistant may be implemented using a first party/native assistant functionality, and the application which it interfaces with, controls according to user commands, etc., may be a third-party application, where the first party develops and maintains the assistant functionality and the third party which is different from the first party develops and maintains the third party application, such that various interactions/requests from the assistant to the third party application are third party application requests).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Gupta in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Gupta (directed to a personalization framework for a user provided by a virtual assistant) to include the capability to implement the system using a first party/native automated assistant as the automated assistant, and a third party application as the application, where these are maintained/developed by respective different entities, such that the request from the assistant to the application is a third-party application request (i.e. as taught by Gupta).  One of ordinary skill would have been motivated to perform such a modification in order to leverage the true power of the virtual personal assistant through service providers/applications/skills, such that all the applications and skills are able to deliver personalized experiences for the user based on information obtained and stored by the virtual personal assistant as described in Gupta (paragraph 0018).
With respect to claim 10, Piernot in view of Gupta teaches all of the limitations of claim 9 as previously discussed and Piernot further teaches the method further comprising: prior to receiving the request from the automated assistant (e.g. paragraph 0236, user input controlling content displayed by electronic device, controlling elements of content displayed; paragraph 0253, prior task; as shown in Fig. 8F, user instructs electronic device to tap slider 824 such that progress element 825 is located at the center of the slider 824; paragraph 0259, user input; paragraph 0265, receiving input; paragraph 0284, first spoken user input; i.e. user causing, via a first command to the assistant which precedes the undo command, the application to perform prior tasks/operations/actions): 
receiving a separate request for the application to provide application state data to the automated assistant (e.g. paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0203, obtaining contextual information associated with user input, including software states of device at time request is received; paragraph 0211, in addition to sequence of words obtained, also receiving contextual information associated with the user request including software states of the user device, etc.; i.e. where the user issues a first command, preceding the undo command, for the assistant to perform a task in the application, context information including application state information is also provided to the assistant), 
wherein the application state data characterizes one or more features of the first operating state of the application (e.g. paragraphs 0120, 0203, 0211 as previously cited, the context information provided to the virtual assistant is contextual information associated with the user input at the time the request is received (i.e. as it existed at the time the application was in the first operating state), including application state information, where the application state information includes UI state information, a state queue for going back to prior states, and undo/redo queue of user actions, which collectively characterize at least one feature of the operating state of the application at the time the command is received).
Gupta further teaches that the request and separate request are third-party application requests, that the automated assistant is a first-party automated assistant, and that the application is a third-party application, such that the provided application state is a third-party application state (e.g. paragraph 0014, sharing information about user among modules; paragraph 0015, modules include applications on device, and may be a third party module developed by a developer different from the developer/manufacturer of the client device; paragraph 0016, client device may include a native virtual personal assistant; paragraph 0024, virtual personal assistant following user’s interactions with the virtual personal assistant, native modules, and third party modules, and may be used as a broker for sharing information among modules; paragraph 0027, device modules include native modules provided by developer/manufacturer of the client device, and third party modules which are installed by the user after the user’s acquisition of the client device; virtual personal assistant 112 is native to the client device, and module 114 is not native to the client device; paragraph 0030, virtual personal assistant storing inferences about the user based on user interactions; paragraph 0054, user installing module 114 at device; paragraphs 0055-0056, module/application requesting information about the user, such as a specified inference (i.e. storing application-specific information regarding the user, analogous to application state information); i.e. the assistant may be implemented using a first party/native assistant functionality, and the application which it interfaces with, controls according to user commands, etc., may be a third-party application, such that various interactions/requests from the assistant to the third party application are third party application requests and application information provided from the third party application to the virtual assistant is analogous to a third party application state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Gupta in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Gupta (directed to a personalization framework for a user provided by a virtual assistant) to include the capability to implement the system using a first party/native automated assistant as the automated assistant, and a third party application as the application, where these are maintained/developed by respective different entities, such that the request from the assistant to the application is a third-party application request (i.e. as taught by Gupta).  One of ordinary skill would have been motivated to perform such a modification in order to leverage the true power of the virtual personal assistant through service providers/applications/skills, such that all the applications and skills are able to deliver personalized experiences for the user based on information obtained and stored by the virtual personal assistant as described in Gupta (paragraph 0018).
With respect to claim 11, Piernot in view of Gupta teaches all of the limitations of claim 9 as previously discussed and Piernot further teaches the method further comprising: prior to receiving the request from the automated assistant (e.g. paragraph 0236, user input controlling content displayed by electronic device, controlling elements of content displayed; paragraph 0253, prior task; as shown in Fig. 8F, user instructs electronic device to tap slider 824 such that progress element 825 is located at the center of the slider 824; paragraph 0259, user input; paragraph 0265, receiving input; paragraph 0284, first spoken user input; i.e. user causing, via a first command to the assistant which precedes the undo command, the application to perform prior tasks/operations/actions): 
receiving a separate request for the application to provide application operation data to the automated assistant (e.g. paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0203, obtaining contextual information associated with user input, including software states of device at time request is received; paragraph 0211, in addition to sequence of words obtained, also receiving contextual information associated with the user request including software states of the user device, etc.; i.e. where the user issues a first command, preceding the undo command, for the assistant to perform a task in the application, context information including application state information is also provided to the assistant, where the application state information includes a state queue for enabling a user to go back to a prior state or view of the application and an undo queue of previous actions taken by the user, each of which is analogous to application operation data), 
wherein the application operation data identifies the one or more other operations for reverting the application from the second operating state to the first operating state (e.g. paragraphs 0120, 0203, 0211 as previously cited, where the contextual information associated with the user request is received and includes software states of the device and other information collected before, during, or shortly after the user request (i.e. the first input which causes the application to transition from the first/previous state to the state which will be subject to the undo operation), and the application state information includes the state queue for enabling a user to go back to prior states and undo queue of previous actions taken by the user, this is analogous to application operation data which identifies operations for reverting back to the previous/first state (i.e. such as data identifying the previous first state/view, and other data for allowing the user to go back to that state, along with the set of actions taken by the user both in order to reach that state and in order to navigate from that state to the second state)).
Gupta further teaches that the request and separate request are third-party application requests, that the automated assistant is a first-party automated assistant, and that the application is a third-party application, such that the provided application operation data is third-party application operation data (e.g. paragraph 0014, sharing information about user among modules; paragraph 0015, modules include applications on device, and may be a third party module developed by a developer different from the developer/manufacturer of the client device; paragraph 0016, client device may include a native virtual personal assistant; paragraph 0024, virtual personal assistant following user’s interactions with the virtual personal assistant, native modules, and third party modules, and may be used as a broker for sharing information among modules; paragraph 0027, device modules include native modules provided by developer/manufacturer of the client device, and third party modules which are installed by the user after the user’s acquisition of the client device; virtual personal assistant 112 is native to the client device, and module 114 is not native to the client device; paragraph 0030, virtual personal assistant storing inferences about the user based on user interactions; paragraph 0054, user installing module 114 at device; paragraphs 0055-0056, module/application requesting information about the user, such as a specified inference (i.e. storing application-specific information regarding the user, analogous to application state information); i.e. the assistant may be implemented using a first party/native assistant functionality, and the application which it interfaces with, controls according to user commands, etc., may be a third-party application, such that various interactions/requests from the assistant to the third party application are third party application requests and application information provided from the third party application to the virtual assistant is analogous to a third party application operation data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Gupta in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), to incorporate the teachings of Gupta (directed to a personalization framework for a user provided by a virtual assistant) to include the capability to implement the system using a first party/native automated assistant as the automated assistant, and a third party application as the application, where these are maintained/developed by respective different entities, such that the request from the assistant to the application is a third-party application request (i.e. as taught by Gupta).  One of ordinary skill would have been motivated to perform such a modification in order to leverage the true power of the virtual personal assistant through service providers/applications/skills, such that all the applications and skills are able to deliver personalized experiences for the user based on information obtained and stored by the virtual personal assistant as described in Gupta (paragraph 0018).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Gupta, further in view of Goldhor et al. (US 5321670).
With respect to claim 12, Piernot in view of Gupta teaches all of the limitations of claim 9 as previously discussed, including Gupta’s teachings that the application is a third-party application (e.g. as previously cited).  Piernot does not explicitly disclose wherein causing the third-party application to revert from the second operating state to the first operating state comprises: 
causing the third-party application to modify a file, which is being accessed by the user via the third-party application, to undo the one or more operations that were performed based on the user input.
However, Goldhor teaches wherein causing the third-party application to revert from the second operating state to the first operating state comprises: 
causing the third-party application to modify a file, which is being accessed by the user via the third-party application, to undo the one or more operations that were performed based on the user input (e.g. col. 9 lines 30-68, “SCRATCH That” command for causing effect of previous voice command to be undone; specifically in word processing situations, to cause the text entered as a result of previous speech event to be removed from the document; determine number of characters sent to application; transmit identical number of rubout characters; erasing words or phrases; removing effects of current text event, moving cursor position back to prior position, recognizing text is not valid and should be removed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Gupta, and Goldhor in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Gupta (directed to a personalization framework for a user provided by a virtual assistant), to incorporate the teachings of Goldhor (directed to a voice controlled system and method for generating text from a voice controlled input) to include the capability to, revert/undo a second operating state in which a previous user input has performed operations pertaining to a file (such as by inputting text into a word processing document), by modifying the file to undo the user inputs (such as by removing the text input in the word processing document which was input in the previous user input).  One of ordinary skill would have been motivated to perform such a modification in order to improve upon voice controlled systems which do not make effective usage of vocal commands, including commands which involve backtracking, by providing systems and methods for generating text from voice input that or records information about system state, reliably and effectively implementing system functions which make it possible for the user to inform the system of misrecognitions, for the system to undo the effects of misrecognitions, for the user to control the application by referring directly to earlier events, and for the system to learn from earlier misrecognitions as described in Goldhor (col. 2 lines 1-27).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Bilinski et al. (US 20150074059 A1).
With respect to claim 13, Piernot teaches a method implemented by one or more processors, the method comprising: 
receiving, by a computing device, an assistant input that is provided by a user to an automated assistant that is accessible via the computing device (e.g. paragraph 0026, digital assistant interpreting natural language input in spoken/textual form to infer user intent, and perform actions based on user intent; paragraph 0027, digital assistant accepting user request in form of natural language command, request, statement, narrative, or inquiry; user seeking performance of a task by assistant; paragraph 0071, digital assistant client module 229 provides client side functionalities of digital assistant, and is capable of accepting voice input, text input, touch input, gestural input, etc.; paragraph 0194, I/O interface 706 of digital assistant receiving user inputs, such as voice input; paragraph 0234, user providing spoken inputs to device to control electronic device; receiving spoken user input and interpreting to derive representation of user intent; paragraph 0253, user reciting “Go back” or “Undo”; paragraph 0258, spoken user input received; paragraph 0265, receive spoken input; paragraph 0284, second spoken user input; i.e. where a user provides a voice input or other natural language input at the device, this input is received and processed by the digital assistant at its corresponding I/O interface), 
wherein the assistant input corresponds to a an assistant request to undo particular operations performed by a music application that is accessible at the computing device and that is separate from the automated assistant (e.g. Fig. 2A, showing that digital assistant client module 229 is separate from applications 236; paragraph 0035, digital assistant implemented as standalone application; paragraph 0077, applications 236 include modules, including music player module as described in paragraph 0087; paragraph 0111, video/music player module includes instructions that allow the user to download and play back recorded music and other sound files; paragraphs 0154, icons for applications, such as icon 522 for video and music player module as described in paragraph 0158; paragraph 0202, digital assistant converting speech input to text, identifying user’s intent expressed in natural language input received form the user, determining task flow for fulfilling inferred intent; paragraph 0210, taking word token sequence and associating with actionable intents recognized by digital assistant; paragraph 0234, interpreting spoken user input to derive representation of user intent; paragraph 0238, describing Fig. 8, user spoken inputs reciting tap the button, identifying affordance 826 as the button, and tapping it; paragraph 0252, describing  the music application interface of Fig. 8E, user instructing device to drag progress element 825 of the slider 824, user instructing device to stop, halt; paragraph 0253, user instruction to undo/reverse a prior task (such as positioning of the progress element in the slider); user reciting “Go back” or “undo”; paragraph 0259, spoken user input interpreted to derive representation of user intent; paragraph 0265, deriving representation of user intent; paragraph 0284, second spoken user input to undo task; i.e. the digital assistant processes the received input, such as the voice input, to determine a user intent; where the spoken input is a command to undo/reverse a task, or to go back, the digital assistant will determine that the input is a request to undo an operation, including operations performed in a different application; Figs. 8A-F showing displayed application interface of a music application); 
wherein the assistant request to undo the particular operations performed by the music application does not identify the particular operations (e.g. paragraph 0253, user instruction to undo/reverse a prior task (such as positioning of the progress element in the slider); user reciting “Go back” or “undo”, i.e. a simple recitation without detail regarding a particular previous state to return to, or set of operations to be undone/reverted);
processing, based on the assistant input, operation data that identifies the particular operations that have affected the music application (e.g. paragraph 0073, using contextual information to determine how to prepare and deliver outputs to the user; paragraph 0120, application internal state 292 includes user interface state information, state queue for enabling user to go back to prior state or view of the application, and redo/undo queue of previous actions taken by the user; paragraph 0203, obtaining contextual information associated with user input, including software states of device at time request is received; paragraph 0211, receiving contextual information associated with user request, including software states of user device, prior interactions, etc.; i.e. context information, including information pertaining to application states operations, such as a state queue for enabling user to go back to a prior state/view of the application and an undo queue of previous actions taken by the user, is accessed and processed in conjunction with the user input to the assistant; as shown in Fig. 8F and described in paragraph 0253, the user has moved the slider from a leftward position to a center position, and performing the undo operation causes this to be undone such that the slider is moved back to the original leftward position); 
selecting, based on the operation data and the assistant input, one or more operations for the music application to perform, wherein the one or more operations are selected in furtherance of undoing the particular operations performed by the music application (e.g. paragraph 0026, to act on user intent, system can identify task flow with steps and parameters designed to accomplish inferred user intent, input specific requirements from user intent into task flow, execute the task flow by invoking programs, methods, services, API, etc.; paragraph 0073, using contextual information to determine how to prepare and deliver outputs to the user; paragraph 0203, obtaining contextual information associated with user input, including software states of device at time request is received; paragraph 0211, receiving contextual information associated with user request, including software states of user device, prior interactions, etc.; paragraph 0234, identifying tasks to perform based on user intent; paragraph 0253, undoing/reversing prior task, as shown in Fig. 8F; paragraph 0260, identifying task based on representation of user intent; paragraph 0265, task identified based on representation of user intent; paragraph 0284, undoing task in response to input; i.e. upon determining user intent corresponding to the input, the digital assistant identifies tasks to perform to fulfill the intent, i.e. where it is determined, based on user input to undo/reverse a task, that the user intent would be satisfied by performing tasks to undo/reverse a previously-performed task, the digital assistant will further utilize contextual information associated with the user request in order to determine the particular previously performed task which is to be undone/reversed, such as contextual information regarding device and application states, including application internal user interface state information, state queue information which will enable performance of an action to go back to a prior state/view of an application, and an undo queue of previous actions taken by the user, where at least some of this contextual information includes operations that have affected the state of the application in which the task is to be undone/reversed, and therefore includes operations which can undone/reversed in order to act on the user intent); and 
causing, by the automated assistant and in response to the assistant input, the music application to perform the one or more operations (e.g. paragraph 0202, digital assistant executing task flow to fulfill inferred intent; paragraph 0234, performing tasks, such as by invoking system functions and/or controlling displayed content; paragraph 0253, as shown in Fig. 8F, user instructing device to undo/reverse prior task (i.e. within music application); paragraph 0261, task is performed, such as by performing system function and/or controlling displayed content; paragraph 0265, perform the task; paragraph 0284, undoing the task; i.e. where undoing/redoing a previous operation in an application causes the application to revert to a prior state, such as would be enabled through use of a state queue or undo queue enabling such an operation).
Piernot does not explicitly disclose 
wherein the particular operations that have affected the music application comprise causing a song to be added to a playlist via the music application;
that the one or more operations selected in furtherance of undoing the particular operations are performed by causing the music application to remove the song from the playlist via the music application; and that the one or more operations performed by the music application are to remove the song from the playlist via the music application.
However Bilinski teaches
wherein the particular operations that have affected the music application comprise causing a song to be added to a playlist via the music application (e.g. paragraph 0017, application state including playlist; playlist including songs; user taking actions including adding songs to the playlist; paragraph 0019, first state including playlist of 5 songs in order; user changing first state to second state by adding song 6; paragraph 0023, describing similar scenario in which, among other actions, user has added the song Starships to the playlist; paragraph 0029, describing user adding song Umbrella to playlist);
that the one or more operations selected in furtherance of undoing the particular operations are performed by causing the music application to remove the song from the playlist via the music application; and that the one or more operations performed by the music application are to remove the song from the playlist via the music application (e.g. paragraph 0019, user may request to undo action changing first state to second state (in which song 6 was added to playlist), and the playlist is restored to first state having 5 songs in order; paragraph 0019, user moving control bar on action slider control to undo adding Starships to the playlist; paragraph 0029, describing undoing the addition of the song Umbrella from the playlist, automatically deleting the song and restoring the first order).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Bilinski in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality performed in a separate application such as a music application), to incorporate the teachings of Bilinski (directed to undoing an action in a media player) to include the capability for the music application (i.e. of Piernot) to enable the user to perform operations including adding a song to a playlist, and the capability to undo the adding of the song to the playlist in the music application (i.e. where Piernot, which teaches performing commands in applications, including a music application, via an assistant, including performing “undo” commands to revert the application to a previous state, and where Bilinski additionally teaches that the music application provides the capability to perform the particular operations of both adding a song to a playlist, and undoing the adding of the song to the playlist, which may be utilized by the assistant of Piernot in controlling the music application).  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages of prior art systems, such as media applications which do not provide a user with the ability to undo an action, resulting in additional effort and a poor user experience, by providing the ability to undo actions in a media player application, resulting in improved media application functionality/operability and increased user satisfaction, as described in Bilinski (paragraph 0002, 0005).
With respect to claim 14, Piernot in view of Bilinski teaches all of the limitations of claim 13 as previously discussed and Piernot further teaches wherein the assistant input is embodied in a spoken utterance provided by the user, and wherein the spoken utterance is provided simultaneously to the user viewing music application via an interface of the computing device or a separate computing device (e.g. paragraph 0026, digital assistant interpreting natural language input in spoken/textual form; paragraph 0027, digital assistant accepting user request in form of natural language command, request, statement, narrative, or inquiry; paragraph 0071, digital assistant client module 229 capable of accepting voice input; paragraph 0194, I/O interface 706 of digital assistant receiving user inputs, such as voice input; paragraph 0202, converting speech input into text; paragraph 0234, user providing spoken inputs to device to control electronic device; receiving spoken user input; paragraph 0236, content displayed controlled in response to spoken user inputs; in response to spoken user input, controlling elements of content such as by typing text; paragraph 0237, user recites “Search for David Bowie,” in response, system types text “David Bowie” into search field; spoken user input includes argument for task; paragraph 0249, requiring confirmation to perform task, requesting confirmation when performing task; displaying affordances allowing user to confirm or reject the task; paragraph 0253, in the context of the application interfaces as shown in Fig. 8F, user reciting “Go back” or “Undo”; paragraph 0258, spoken user input received; paragraph 0265, receive spoken input; paragraph 0284, second spoken user input; i.e. where when the user provides a speech input command, the system converts the speech into text and displays the converted text corresponding to the received speech, such as part of an input to a user interface, to confirm the task identified by the speech, etc.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Bilinski, further in view of Irani et al. (US 10496705 B1).
With respect to claim 15, Piernot teaches all of the limitations of claim 13 as previously discussed and further teaches wherein selecting the one or more operations for the music application to perform comprises: 
providing, by the automated assistant, a separate request to the music application using an application programming interface (e.g. paragraph 0026, to act on inferred user intent, system identifies task flow to accomplish inferred user intent, inputs specific requirements into task flow, and executes the task flow by invoking APIs, etc.; paragraph 0227, employing service processing module to complete task; protocols and APIs required specified by service model; generating requests for service in accordance with required protocols and APIs; paragraph 0239, identifying affordance in response to spoken user input by scanning content, including by determining commands provided by application API), 
wherein the assistant request identifies the particular operations that were performed by the music application (paragraph 0202, digital assistant converting speech input to text, identifying user’s intent expressed in natural language input received form the user, determining task flow for fulfilling inferred intent; paragraph 0210, taking word token sequence and associating with actionable intents recognized by digital assistant; paragraph 0234, interpreting spoken user input to derive representation of user intent; paragraph 0253, user instruction to undo/reverse a prior task; user reciting “Go back” or “undo”; paragraph 0259, spoken user input interpreted to derive representation of user intent; paragraph 0265, deriving representation of user intent; paragraph 0284, second spoken user input to undo task; i.e. the digital assistant processes the received input, such as the voice input, to determine a user intent; where the spoken input is a command to undo/reverse a task, or to go back, the digital assistant will determine that the input is a request to undo particular operation (i.e. which may be identified from context information such as an application state queue or undo queue), including operations performed in a different application, and will invoke the performance of the undo task by the relevant application, such as using a request via an API of the application to perform the undo task of the operation).
Piernot and Bilinski do not explicitly disclose that the separate request is a third-party application request.  However, Irani teaches that the separate request is a third-party application request (e.g. col. 124 lines 23-33, performing task includes causing, using digital assistant, task to be performed by third-party application; digital assistant causing third-party application to perform a task, providing intent object to the application, including parameters/value; initiating music playback by instructing third-party music streaming application to stream music; i.e. where the music application is a third-party application, and where the personal digital assistant can request it to perform another/different/separate action, the separate request (such as to playback streaming music) to the third party music application is a third party application request).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Bilinski, and Irani in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Bilinski (directed to undoing an action in a media player), to incorporate the teachings of Irani (directed to accelerated task performance, such as by a personal digital assistant) to include the capability to implement the music application (i.e. of Piernot and Bilinksi), as a third-party music application (i.e. as taught by Irani), capable of receiving a variety of different requests via the digital assistant (i.e. such as a request to move a playback indicator within a bar as taught by Piernot, as well as operating various displayed affordances and performing undo and redo actions, or a different/separate request of adding songs to playlists as taught by Bilinski, or a different/separate request of beginning the playback of streaming music as taught by Irani), such that the separate request provided by the assistant to the music application (as taught by Piernot) is a third-party application request (i.e. as taught by Irani; since the music application is a third party application, the request to it by the assistant is a “third party application request”, that is a request to a third party application which, in this case is the music application).  One of ordinary skill would have been motivated to perform such a modification in order to enhance the operability of the device and make the user interface more efficient, reducing power usage and improving battery life, by enabling the user to use the device more quickly and efficiently, as described in Irani (col. 2 lines 26-39).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Bilinski, further in view of Mohr et al. (US 9342510 B1).
With respect to claim 16, Piernot in view of Bilinski teaches all of the limitations of claim 13 as previously discussed.  Bilinski further teaches
selecting, based on the operation data, one or more other operations for the music application to perform (e.g. paragraph 0015, the last several states may be stored so that a user may revert back several actions to any state prior to the last; user may wish to undo the last 4 actions; i.e. the operation data may include multiple different operations which can be performed for undoing previous operations in the music application),
wherein the particular operations that have affected the music application further comprise causing an additional song to be added to the playlist via the music application (e.g. paragraph 0017, application state including playlist; playlist including songs; user taking actions including adding songs to the playlist; paragraph 0019, first state including playlist of 5 songs in order; user changing first state to second state by adding song 6; paragraph 0023, describing similar scenario in which, among other actions, user has added the song Starships to the playlist; paragraph 0029, describing user adding song Umbrella to playlist; i.e. the user may have added more than one song to the playlist, (for example, in order to create the playlist including 5 or more songs), including at least one additional song);
causing a selection prompt to be rendered for the user, wherein the selection prompt includes a first selectable option that, when selected, causes the music application to remove the song from the playlist via the music application, and a second selectable option that, when selected, causes the music application to remove the additional song from the playlist via the music applications (e.g. paragraph 0022, Fig. 2, providing user with ability to undo one or more actions in the media application, presenting multiple control options for undoing one or more actions; action slider control 209 and control bar 218 provided for undoing prior actions taken in the media application; presenting prior actions of user on a list and when selected by user, each prior action may change media application to corresponding state such as by reverting to state in which media player existed before the selected action was performed; paragraph 0023, user adding song Starships to playlist; if user wishes to undo actions taken, user has several options; moving control bar on action slider control back to 215 to undo adding Starships to playlist; i.e. as cited above, the user may add multiple songs to the playlist; therefore, where the user has added multiple songs to the playlist, the displayed control for undoing the user’s actions will include affordances corresponding to each of the added songs, such that if the user selects a first displayed song by moving the slider (or selecting the corresponding action from a list) to the position corresponding to the action for adding the song to the playlist, that song can be removed from the playlist and if the user selects a second displayed song by moving the slider (or selecting the corresponding action from a list) to the position corresponding to the action for adding the song to the playlist, that song can be removed from the playlist; i.e. as shown in Fig. 2, the action slider control is analogous to a rendered selection prompt providing multiple different selectable options of actions to undo; where the performed actions include addition multiple songs to a playlist, this control will display selectable options to undo each corresponding song added), 
wherein the user selects the first selectable option in response to the selection prompt being rendered for the user (e.g. paragraph 0023, if user wishes to undo actions, moving control bar 218 on action slider to 215 to undo adding Starships to the playlist).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot and Bilinski in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality performed in a separate application such as a music application), to incorporate the teachings of Bilinski (directed to undoing an action in a media player) to include the capability for the music application (i.e. of Piernot) to enable the user to perform operations including adding multiple songs to a playlist, and the capability to undo the adding of the songs to the playlist in the music application (i.e. where Piernot, which teaches performing commands in applications, including a music application, via an assistant, including performing “undo” commands to revert the application to a previous state, and where Bilinski additionally teaches that the music application provides the capability to perform the particular operations of both adding a song to a playlist, and undoing the adding of the song to the playlist, which may be utilized by the assistant of Piernot in controlling the music application), where the capability to undo the adding of the songs to the playlist includes displaying control with a plurality of selectable options corresponding to each action which has been performed by the user in the music application such that, when two songs have been added to the playlist, each action of adding each song is displayed as a selectable option, so that when the user selects an option corresponding to a particular song, the action of adding the song to the playlist is undone/reverted (i.e. as taught by Bilinski).  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages of prior art systems, such as media applications which do not provide a user with the ability to undo an action, resulting in additional effort and a poor user experience, by providing the ability to undo actions in a media player application, resulting in improved media application functionality/operability and increased user satisfaction, as described in Bilinski (paragraph 0002, 0005).
Piernot and Bilinski do not explicitly disclose the method further comprising: 
that the selecting of the one or more operations is also based on the assistant input. 
However, Mohr teaches the method further comprising: 
selecting, based on the operation data and the assistant input, one or more other operations for the application to perform, wherein the one or more other operations are selected in furtherance of undoing the particular operations performed by the application (e.g. col. 2 lines 47-58, maintaining record of sequence of operations responsible for current data state including description of functions in response to command, parameters, data affected, etc.; col. 3 lines 5-7, sequence of operations represents application functions needed to change data from initial state to current state following most recently executed application command; col. 3 line 51-col. 4 line 22, allowing for commands to be reversed using undo command to a previous data state; implementing undo using any known technique; invertible operations; making operations invertible utilizing cached input data; reversing portions of sequence of operations; reverting application data back to any arbitrary previous data state up to and including the initial state; redo function allowing sequence to be reexecuted, reconstructing any data state up to and including data state following most recently processed operation; i.e. all applicable operations for undoing/reverting operations performed may be identified (such as invertible operations, cached input data, etc.), including a plurality of intermediate operations between a first state and a second state, additional operations to revert to some arbitrary state which is even earlier than the first state, etc., where these intermediate and/or additional operations are all in furtherance of undoing particular operations performed by an application (i.e. such as intermediate operations, which allow for partially undoing the particular operations, and additional operations, which include not only undoing the particular operations, but also undoing additional operations)); and 
causing a selection prompt to be rendered for the user, wherein the selection prompt includes: 
a first selectable option that characterizes a first state in which the application is affected by the one or more operations, and a second selectable option that characterizes a second state in which the application is affected by the one or more other operations (e.g. col. 6 lines 34-43, Figs. 3A-B, user interfaces for using state handles; state handles represented as icons or other user interface entities; col. 6 lines 58-67, user interface 350 for using state handles, including list 355 of state handles 360 available for selection by user; selecting any one of the state handles in list 355 changes the data state of the application to the data state associated with the selected state handle; handles arranged in any number of ways, including by order of creation; i.e. displaying at least state handles corresponding to a first (such as initial/original) application state (which corresponds to a first state of the application reachable after performing undo to that point) and a second (such as intermediate) application state (which corresponds to a second state reachable after performing undo to that point, such as using intermediate operations) as selectable user interface entities), and 
wherein the user selects the first selectable option in response to the selection prompt being rendered for the user (e.g. col. 6 lines 41-43, Figs. 3A-B, user selects a state handle to change the application data from its current data state to the data state associated with the selected state handle; col. 6 lines 58-67, selecting any one of the state handles in list 355 changes the data state of the application to the data state associated with the selected state handle; col. 7 lines 5-11, changing application data from one state to another by determining path from current data state to desired data state through set of operations; typical path will include reversing some sequences of operations and reexecuting other sequences of operations; i.e. where a user selecting a displayed state handle corresponding to a first/initial/original application state will cause operations to be undone/reverted in order to revert the application to that first state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Bilinski, and Mohr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Bilinski (directed to undoing an action in a media player), to incorporate the teachings of Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions) to include the capability to determine, based on an undo input (i.e. the undo command of Piernot and Bilinski), various operations which can be performed in furtherance of undoing a prior set of operations (such as a set of operations to undo the particular set of commands, a set of intermediate operations to partially undo the set of commands, a set of additional operations to undo the set of commands as well as additional commands, etc.), and to output in the user interface selection prompts corresponding to various states including the first and second states, where if the user selects the prompt corresponding to the first state, the desired undo operation will be performed and the application will be reverted to the first state from the second state.  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages of prior art systems, such as linear undo/redo functions, as described in Mohr (col. 1 lines 27-47).
With respect to claim 17, Piernot in view of Bilinski, further in view of Mohr teaches all of the limitations of claim 16 as previously discussed and Mohr further teaches wherein causing the selection prompt to be rendered comprises: 
generating a selectable graphical user interface (GUI) element that corresponds to the first selectable option and characterizes visual content of the first state of the one or more applications, and generating another selectable GUI element that corresponds to the second selectable option and characterizes other visual content of the second state of the one or more applications (e.g. col. 6 lines 34-57, Figs. 3A-B, user interfaces for using state handles; state handles represented as icons or other user interface entities; graph visualization shows relationships between state handles, including representations of sequences of operations between state handles; representations of sequences of operations include lists of the actual operations within each sequence of operations; col. 6 lines 58-67, user interface 350 for using state handles, including list 355 of state handles 360 available for selection by user; selecting any one of the state handles in list 355 changes the data state of the application to the data state associated with the selected state handle; handles arranged in any number of ways, including by order of creation or state handle name; col. 8 lines 22-41, user interactively editing model of an object within GUI; each action by user generates an incremental operation representing the change of the data state of the model, such as movement of model position; i.e. displaying at least state handles corresponding to a first (such as initial/original) application state and a second (such as current) application state as selectable graphical user interface elements, where the graphical user interface elements may further include a list of the actual sequence of operations associated with the state, where the sequence of operations may include a change to displayed visual content such as movement/editing of a displayed model, such that the graphical user interface elements, taken together with their corresponding lists of actual operations, characterize visual contents respectively associated with each state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Bilinski, and Mohr in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality) and Bilinski (directed to undoing an action in a media player), to incorporate the teachings of Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions) to include the capability to determine, based on an undo input (i.e. the undo command of Pierno), various operations which can be performed in furtherance of undoing a prior set of operations (such as a set of operations to undo the particular set of commands, a set of intermediate operations to partially undo the set of commands, a set of additional operations to undo the set of commands as well as additional commands, etc.), and to output in the user interface selection prompts corresponding to various states including the first and second states, where if the user selects the prompt corresponding to the first state, the desired undo operation will be performed and the application will be reverted to the first state from the second state, where the selection prompts further include lists of operations associated with each state including operations changing visual content associated with the state, such that the selection prompts respectively characterize the visual content of their corresponding states.  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages of prior art systems, such as linear undo/redo functions, as described in Mohr (col. 1 lines 27-47).
Although Piernot and Mohr do not explicitly disclose that the GUI element that corresponds to the first selectable option characterizes visual content of the song, and that the GUI element that corresponds to the second selectable option characterizes other visual content of the additional song, Bilinski teaches that the GUI element that corresponds to the first selectable option characterizes visual content of the song, and that the GUI element that corresponds to the second selectable option characterizes other visual content of the additional song (e.g. paragraph 0022, Fig. 2, providing user with ability to undo one or more actions in the media application, presenting multiple control options for undoing one or more actions; action slider control 209 and control bar 218 provided for undoing prior actions taken in the media application; presenting prior actions of user on a list and when selected by user, each prior action may change media application to corresponding state such as by reverting to state in which media player existed before the selected action was performed; paragraph 0023, user adding song Starships to playlist; if user wishes to undo actions taken, user has several options; moving control bar on action slider control back to 215 to undo adding Starships to playlist; i.e. as cited above, the user may add multiple songs to the playlist; therefore, where the user has added multiple songs to the playlist, the displayed control for undoing the user’s actions will include affordances corresponding to each of the added songs, such that if the user selects a first displayed song by moving the slider (or selecting the corresponding action from a list) to the position corresponding to the action for adding the song to the playlist, that song can be removed from the playlist and if the user selects a second displayed song by moving the slider (or selecting the corresponding action from a list) to the position corresponding to the action for adding the song to the playlist, that song can be removed from the playlist; i.e. as shown in Fig. 2, the action slider control is analogous to a rendered selection prompt providing multiple different selectable options/GUI elements of actions to undo; where the performed actions include addition multiple songs to a playlist, this control will display selectable options/GUI elements to undo each corresponding song added; as shown in Fig. 2, the option/GUI element corresponding to undoing the addition of a song, such as 215, includes at least text indicating the name of the song, analogous to visual content of the song; therefore, where two songs have been added to the playlist, the displayed options/GUI elements for undoing these respective actions will include at least text displaying the respective names of the songs and therefore characterizing visual content of the song and the additional song).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Mohr, and Bilinski in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality performed in a separate application such as a music application) and Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions), to incorporate the teachings of Bilinski (directed to undoing an action in a media player) to include the capability for the music application (i.e. of Piernot) to enable the user to perform operations including adding multiple songs to a playlist, and the capability to undo the adding of the songs to the playlist in the music application (i.e. where Piernot, which teaches performing commands in applications, including a music application, via an assistant, including performing “undo” commands to revert the application to a previous state, and where Bilinski additionally teaches that the music application provides the capability to perform the particular operations of both adding a song to a playlist, and undoing the adding of the song to the playlist, which may be utilized by the assistant of Piernot in controlling the music application), where the capability to undo the adding of the songs to the playlist includes displaying control with a plurality of selectable options corresponding to each action which has been performed by the user in the music application such that, when two songs have been added to the playlist, each action of adding each song is displayed as a selectable option including visual content of the song, such as text displaying the name of the song, so that when the user selects an option corresponding to a particular song, the action of adding the song to the playlist is undone/reverted (i.e. as taught by Bilinski).  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages of prior art systems, such as media applications which do not provide a user with the ability to undo an action, resulting in additional effort and a poor user experience, by providing the ability to undo actions in a media player application, resulting in improved media application functionality/operability and increased user satisfaction, as described in Bilinski (paragraph 0002, 0005).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piernot in view of Bilinski, further in view of Mohr, further in view of Tran et al. (US 20220036883 A1).
With respect to claim 18, Piernot in view of Bilinski, further in view of Mohr teaches all of the limitations of claim 16 as previously discussed.  Although Piernot and Bilinski teach undoing actions taken a music application (as previously cited), Piernot and Mohr do not explicitly disclose wherein selecting the one or more operations for the music application to perform comprises: 
accessing a trained machine learning model that is trained based on prior instances in which the user or another user caused the music application to revert to a particular operating state, wherein the one or more operations are performed based on the trained machine learning model.
However, Tran teaches wherein selecting the one or more operations for the one or more applications to perform comprises: 
accessing a trained machine learning model that is trained based on prior instances in which the user or another user caused the music application to revert to a particular operating state, wherein the one or more operations are performed based on the trained machine learning model (e.g. paragraph 0040, user uttering command such as “no” and/or corrective command; recognizing that previously performed action was incorrect; paragraph 0041, preprocessing current utterance, provide context information for previous utterance and current utterance to MLLPU to obtain context information for current utterance; machine learning model or models of MLLPU use previous context information and current utterance to determine context information for current utterance, which may indicate that corrective command has been received and that previously determined inference was not correct; as a result content/commands provided to application were not what was intended by the user; sending commands to undo previously executed commands or content added; undo feature that allows contents to be reverted to previous state; CLPU may maintain list of commands executed on document and changes made, and issue commands to restore state of document to previous state; paragraph 0042, providing feedback information to training unit which updates machine learning models used by MLLPU, including update information based on corrective command from user; ML models continually updated in response to feedback provided by users through collective feedback; paragraph 0102, applications, including media application; i.e. when a corrective command is received by a user, analogous to an undo operation, the system accesses machine learning models to identify a course of action, including recognizing the user’s desire to undo the action and which operations to perform in order to undo the action).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Bilinski, Mohr, and Tran in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), Bilinski (directed to undoing an action in a media player), and Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions), to incorporate the teachings of Tran (directed to compounding corrective actions and learning in mixed mode dictation) to include the capability, when a user corrective command, such as to undo a previous operation, is received, to access trained machine learning models (such as models incorporating prior feedback from users in similar circumstances) in order to determine that the previous action should be undone, and how to undo the action.  One of ordinary skill would have been motivated to perform such a modification in order to provide improved voice-based content manipulation as described in Tran (paragraph 0020).
With respect to claim 19, Piernot in view of Bilinski, further in view of Mohr, further in view of Tran teaches all of the limitations of claim 18 as previously discussed and Tran further the method teaches further comprising: 
generating, based on the user selecting the first selectable option, feedback data (e.g. paragraph 0042, corrective command unit providing feedback information to training unit); and 
causing the trained machine learning model to be further trained based on the feedback data (e.g. paragraph 0042, training unit updating machine learning models used by MLLPU, sending model update information, etc.;  paragraph 0043, corrective command unit reinforcing training of machine learning models in response to correct inferences; determining models have made correct inference based on explicit or implicit feedback).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Piernot, Bilinski, Mohr, and Tran in front of him to have modified the teachings of Piernot (directed to device voice control, such as using a virtual assistant, including undo functionality), Bilinski (directed to undoing an action in a media player), and Mohr (directed to the use of state handles, including in user interface, in software applications allowing users to create, modify, and manipulate data, for implementing non-linear undo and redo functions), to incorporate the teachings of Tran (directed to compounding corrective actions and learning in mixed mode dictation) to include the capability, when a user corrective command, such as to undo a previous operation, is received, to access trained machine learning models (such as models incorporating prior feedback from users in similar circumstances) in order to determine that the previous action should be undone, and how to undo the action, and to further provide feedback to the machine learning models to cause them to be further trained/updated.  One of ordinary skill would have been motivated to perform such a modification in order to provide improved voice-based content manipulation as described in Tran (paragraph 0020).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179